Citation Nr: 1617650	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for fibromyalgia, and, if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease. 

3.  Entitlement to a rating in excess of 10 percent prior to March 24, 2014, and in excess of 30 percent since March 24, 2014 for a left upper extremity disability associated with the cervical degenerative disc disease. 

4.  Entitlement to a rating in excess of 40 percent for right upper extremity neuropathy.  

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and May 2014 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

At the Veteran's request, VA scheduled him for a Travel Board hearing before a Veterans Law Judge in September 2014.  However, the Veteran failed to appear.  In lieu of the hearing, his attorney submitted a brief in December 2014.  However, later in December 2014, the RO received a request directly from the Veteran for a Board hearing.  Therefore, another hearing was scheduled in September 2015.  However, approximately two weeks before the hearing, the Veteran's attorney withdrew his hearing request.  Accordingly, the Board finds the Veteran's hearing request formally withdrawn. See 38 C.F.R. § 20.704 (d).  The Veteran's attorney was provided an additional period of time to submit evidence and/or argument.  A letter from the attorney was received in September 2015, along with a copy of the December 2014 brief, and additional evidence.  

In a September 2015 brief, the Veteran's attorney "waive[d] regional office consideration of any and all evidence submitted in support of the claims after the issuance of the Statement of the Case or Supplemental Statement of the Case, up to the date of the Decision of the Board."  Accordingly, there is no barrier for the Board to proceed with its review of the appealed claims.   

The issues of entitlement to service connection for fibromyalgia, an increased rating for a cervical spine disability, left and right upper extremity neuropathy, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 1998 rating decision denied service connection for fibromyalgia, finding a current disability, but no nexus to service.  Evidence of record at that time linked the fibromyalgia to the Veteran's civilian work as a machinist. 

2.  The Veteran attempted to reopen the decision, but was denied by the RO in an August 2006 rating decision for failure to submit new and material evidence related to nexus. The August 2006 decision is also final. 
 
 3.  Evidence received since the August 2006 rating decision is new and material, including an August 2009 nexus opinion from Dr. J. A. T., is reasonably related to the issue of nexus.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying service connection for fibromyalgia and a subsequent August 2006 rating decision denying reopening are final.  38 U.S.C.A. 
§ 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.156, 20.1103 (2015).
 
 2.  New and material evidence has been received to reopen the issue of service connection for fibromyalgia. 38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 
38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510  (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118  

The Veteran's appeal regarding service connection for fibromyalgia arises out of his assertion that the disability is etiologically related to his active duty military service, and specifically a service-connected cervical spine disability.   
A.  Analysis 

In a May 1998 rating decision, the RO initially denied the Veteran service connection for fibromyalgia due to no evidence of nexus.  The Veteran did not appeal that decision or submit new evidence within one year of that decision.  Therefore, the decision became final.  Once final, the decision could only be reopened based on new and material evidence.  

After the May 1998 decision became final, the Veteran filed claims to reopen the previously denied service connection claim for fibromyalgia based on new and material evidence.  Unfortunately, the RO in September 1999 and August 2006 rating decisions found no new and material evidence to reopen the claim.  The Veteran did not appeal the last denial of reopening in August 2006 or submit new evidence within one year of that decision.  Therefore, the decision also became final.  

During the pendency of the appeal, the RO was finally able to reopen the previously denied service connection claim in June 2010 based on the submission of an August 2009 nexus opinion provided by Dr. J. A. T., M.D.    However, once reopened, the RO denied service connection due to conflicting statements provided by Dr. J. A. T. in the August 2009 opinion and earlier statements in the late 1990s that linked fibromyalgia to a work-related injury rather than any incident in service.  

Even though the RO has made a finding as to whether new and material evidence has been received, the Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  In this instance, the Board concurs with the RO's finding.  The August 2009 opinion of Dr. J. A. T. directly relates to nexus, and is sufficient on its own to reopen the claim.  Therefore, the Board reopens the Veteran's previously denied claim of service connection for fibromyalgia.  However, the Board requires additional development before it can proceed with its review of the claim on the merits.   

As a full grant on the benefit on appeal, any error related to the Veterans Claims Assistance Act (VCAA) is moot.
ORDER

New and material evidence has been received, the application to reopen a claim of entitlement to service connection for fibromyalgia is granted only to this extent. 


REMAND

With the service connection claim for fibromyalgia reopened, the Board needs additional evidence before it may proceed with reviewing the claim on its merits.  Specifically, the Board requires an examination to (1) evaluate whether the Veteran has a clinical diagnosis of fibromyalgia, and (2) if proven, whether that condition is related to service, to include a 1965 motor vehicle accident.  Currently, the Board is faced with two conflicting medical opinions, the first from primary care physician Dr. J. A. T. who diagnosed the Veteran with fibromyalgia, and from a 1998 VA examiner who found that the Veteran's signs and symptoms did not meet the clinical definition for fibromyalgia.  To clarify this issue, the Board finds a comprehensive examination with a specialist necessary.  

The Board finds the issues of entitlement to an increased rating for a cervical spine disability and left upper extremity disability must also be remanded for new examinations.  The information of record is too remote to adequately rate these conditions, especially in light of the Veteran's statement in November 2014 that his condition has worsened.  The last examination was conducted in March 2014 and the most recent treatment records were obtained in January 2014.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Furthermore, the Veteran submitted an October 2014 vocational assessment, which appears to indicate a worsening of his service-connected neck and left upper extremity neuropathy.  

The TDIU claim is also on appeal.  The Veteran alleges unemployability due to his cervical spine condition and associated upper extremity disabilities.  The TDIU claim must be remanded along with the claims for an increase. 

In addition, the Board notes that there is an outstanding matter the RO must resolve.  In a May 2014 rating decision, the RO granted the Veteran service connection for right upper extremity neuropathy and granted a 40 percent rating.  The Veteran disagreed with that rating decision and sent the RO written notice of disagreement (NOD) in July 2014.  The RO has yet to acknowledge receipt of the NOD and has not provided the Veteran a statement of the case (SOC).  When the record contains a NOD as to an issue and no SOC, the issue must be remanded to the originating agency to issue a SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since no SOC has been issued by the RO, this issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative addressing the rating for right upper extremity neuropathy  adjudicated in the May 2014 rating decision.  The Veteran and representative should be advised of the time limit in which to file a substantive appeal.

2.  Send the Veteran VCAA notice regarding his TDIU claim.

3.  Obtain VA treatment records from the Spokane, Washington, VA Medical Center since January 2014. 

4.  After the above development is completed, obtain an examination to evaluate the current severity of the Veteran's cervical spine degenerative disc disease, and bilateral upper extremity neuropathies.  

In addition to current findings, the examiner should opine as to the functional limitations created by the Veteran's service-connected disabilities in the context of a work environment. 

5.  A separate examination should be conducted by a VA rheumatologist, neurologist, or other pain specialist to evaluate the Veteran's claimed fibromyalgia.  

The examiner should first evaluate whether the Veteran has clinically diagnosed fibromyalgia.  See letters from Dr. J. A. T. versus 1998 VA examination report indicating lack of trigger points. 

If fibromyalgia can be clinically diagnosed, the examiner should answer the following: 

a)  Is it at least as likely as not that the Veteran's fibromyalgia is related to service, to include the 1965 motor vehicle accident? 

b)  Is it at least as likely as not that the Veteran's fibromyalgia was caused by or aggravated by any service-connected disability?  

The Veteran is currently service connected for bilateral upper extremity neuropathy and cervical degenerative disc disease. 

6.  After the above development is completed, readjudicate the claims.  If the benefit on appeal remains denied, then the Veteran and his representative should be provided a SOC and appropriate time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


